03/18/2020

ORIGINAL
                                                                                            Case Number: DA 20-0126


                                                                                 FILED
                                                                                  MAR 1 8 2020
                                                                                Bowen Greenwood
                                                                              Clerk of Supreme Court
                                                                                 State of Montana




                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                    THE OFFICE OF THE CLERK OF SUPREME COURT
                            HELENA,MONTANA 59620-3003

                                         Supreme Court No.
                                            DA 20-0126

DUANE RONALD BELANUS,

            Petitioner and Appellant,

      v.                                                                 GRANT OF EXTENSION

STATE OF MONTANA and TIM FOX,

            Respondents and Appellees.

       Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension oftime
until May 1, 2020, to prepare, file, and serve the Appellant's brief.

DATED this March 18, 2020



                                                                     Bowen Greenwood
                                                                     Clerk ofthe Supreme Court




c:     Duane Ronald Belanus, Timothy Charles Fox




           PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705